DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:   Appropriate correction is required.
Claim 1 recites “ a program that servers . . .”  The Examiner presumes this phrase contains a typographical error and is intended to read –a program that serves–.  Correction is required.
Claim 1 also introduces elements of the claim without an indefinite article “a” or an” (i.e. , CPU, GPU, memory, operating system, network adapter).  In regard to claim drafting, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.   Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the Entity” in the claim.  It is unclear if this is introducing a new element or referring to the end user.  If this element is being introduced for the first time, an indefinite article “a” or an” should come before (i.e. “an Entity”).
Claim 1 recites a system comprising the following limitations: “internet connectivity” and “server client relationship.”  These limitations are directed to descriptions that are not tied to any elements in the claim.  Consequently, it is unclear what is required to meet these limitations in the claim. 
Claim 1 recites “the interest,” “the manipulation, “the graphical display quality,” “the mining capacity,” “the amount of redeemable tokens.” etc.   These limitations do to not have proper antecedent basis.  Moreover, it is unclear if these limitations are introducing a new element or referring to a previously recited element.  Applicant is reminded that the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”.  

In regard to claim 2-3, these claims refer to the system of claim 1, further comprising a method.  Accordingly, these claims are directed toward an apparatus and process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC §112, second IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  It is advised that applicant amend the claims such that it is not ambiguous as to whether infringement would occur when one creates the system or rather, when the user actually uses the apparatus to performed the recited steps.
Claim 2 recites “”the Entity’s software application,” “the number of CPU and GPU cores”, “the crypto currency miner,” “the amount of crypto currency,” “the end user’s computer,” “the Entity’s crypto currency miner.”  These limitations do to not have proper antecedent basis.  It is unclear if these limitations are each introducing new elements or referring to some previously recited element.  Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
Claim 3 recites “the method.”  It is unclear what method and/or series of steps this is referencing.  Claim 3 recites “the purpose” and “the development.”  These limitations do not have proper antecedent basis.  Moreover, it is unclear if these limitations are introducing a new element or referring to some previously recited element.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Although claim 1 is directed to a system/apparatus, it is unclear if claims 2-3, which recite a method, include all of the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanciu et al., US 2019/0392468 A1, hereinafter Stanciu.

In regard to claim 1, Stanciu discloses:
a computer system operated by an end user having installed a desirable software application developed and configured by the Entity, that generates crypto currency for the Entity, said system comprising: 
Central Processing Unit (CPU) (see Fig. 2, “CPU” 202, ¶ 0031); 
Graphics Processing Unit (GPU) (see Fig. 2, “GPU” 224, ¶ 0031);
Memory (see Fig. 2, “Memory” 214, ¶ 0031);

network adapter (see Fig. 2, “network card(S)” 228; 
internet connectivity (see Fig. 1, “Network” 118); 
server client relationship (see Fig. 1, illustrated with arrows);
 a software application (see Fig. 2 “programs”) comprising 
(a) a program that servers the interest of the end user (see ¶ 0028, disclosing “software usage rights”) 
(b) an API that allows the manipulation of graphics profiles to be differentiated between the graphical display quality and the mining capacity (see ¶0009, disclosing default settings for utilization of processing resources and an option to change the parameter settings to allow for more aggressive mining; see Fig. 5));
(c) executable program code that configures the CPU and GPU and memory to discover crypto currency through a mining process (see ¶ 0008, disclosing “cryptocurrency mining process”);
(d) executable program code that configures the CPU and network adapter to send information to a specified mining pool internet protocol address, or domain (see ¶ 0007, disclosing “the application effectively forwards the hashing power of the participating user devices to a cryptocurrency mining pool; see ¶ 0012, disclosing “application settings”).
(e) a program code that when executed computes redeemable tokens (see ¶ 0008, disclosing “mining coins”) for the end user, based on allowed mining power (see ¶ 0009)
(f) a program code that when executed displays the redeemable tokens to the end user (see ¶ 0007, disclosing “reward is then credited to user accounts”)
(g) a program code to calculate the amount of redeemable tokens, based on the allowed mining power (see ¶ 0007, disclosing credit is based on “a pro rata basis”)


In regard to claim 2, as best understood, Stanciu further discoes the system of claim 1 [wherein] an Entity is compensated for the use of its software application by utilizing the computational power of the end  users computer (see ¶ 0006-00070, disclosing “usage of processing power”), [wherein]: An end user operated computer, on which the Entity’s software application is installed, sends crypto currency or mining computational data to a mining pool at varied rates set by the end user ;
 said computational data rate is set by the end user by adjusting the number of CPU and GPU cores available to the crypto currency miner see ¶ 0007, disclosing “the application effectively forwards the hashing power of the participating user devices to a cryptocurrency mining pool; see ¶ 0012, disclosing “application settings”);
 mining pool accumulates the amount of crypto currency generated by the end user’s computer using the Entity’s crypto currency miner (see ¶ 0038, disclosing “mining rewards commensurate with the extent of the cryptocurrency device 110 may be allocated to user wallet associated with a user of the electronic device”); 
mining pool sends the crypto currency to an exchange or wallet (see ¶ 0038, disclosing “mining rewards commensurate with the extent of the cryptocurrency device 110 may be allocated to user wallet associated with a user of the electronic device”);
crypto currency is converted to fiat monies by moving it from the wallet to an exchange, or, directly from the exchange to a traditional bank (see ¶ 0039, disclosing “cryptocurrency exchange party 150”);
end user is compensated for the use of their allowed computer’s computational power by accumulating redeemable tokens (see ¶ 0038, disclosing “mining rewards commensurate with the extent of the cryptocurrency device 110 may be allocated to user wallet associated with a user of the electronic device”);
redeemable tokens are awarded to the end user based on the amount of computational power allowed for mining (see ¶ 0038, disclosing “mining rewards commensurate with the extent of the cryptocurrency device 110 may be allocated to user wallet associated with a user of the electronic device”);
 the tokens are used by the end user to update, upgrade, and/or enhance the software application, provided by the Entity (see ¶ 0006, disclosing “rewards could comprise free or discounted subscription to the antivirus program or service”).

In regard to claim 3, the claim merely recites the intended use of the of the system. Statements of intended use may raise a question as to its limiting effect.  See MPEP § 2103(C).  In this instance, the intended use of the mining , i.e. funding development, does not impose any structural of functional limitations to the claimed invention, but merely describes a purpose of using the claimed invention. Consequently, in this instance, the limitations recited in claim 3 are not given patentable weight.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buck, US 2020/0342479 A1 (Cryptocurrency game rewards)
Do Volle, US 2020/0133682 A1 (System and method for automatically reconfiguring a computer between a crypto currency mining mode and a gaming mode)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
2/26/2022



/SCOTT A ZARE/
Primary Examiner, Art Unit 3649